DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species B-2, claims 1.  Claims 3, 8, 17 & 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2020.  
Applicant’s remarks regarding language of Restriction requirement was unclear.  However, the restriction of 09/21/2020 clearly states the following:
“Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
Applicant is to chose one of the following Species:”
No subspecies was requested to be chosen.
The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2,416,002 J. J. Greer et al. (‘Greer hereafter), 
U.S. 5,560,402 Darryle E. Bates (‘Bates hereafter), 
U.S. 2014/0165793 Larry Kenneth Legg (‘Legg hereafter), 
U.S. 3,420,280 A. A. Allyn (‘Allyn hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 3, 8, 17 & 19 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because reference characters for all elements on drawing are required by Examiner and must be properly applied (608.01(g)). Figs 1 and 7C are drawings but photos. Figs 4A and 4B have hatching. Numbers and letters identifying the views must be simple and clear. Further, element 654, is not found in the drawings but is identified in the specification.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: items 640 (Fig 6B), 688 (Fig 6A), is not recited in the specification, Pg 10, ln 13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the compression nut and lock nut" in line 4.  
Claim 13 recites the limitation "and attaching the shaft to the clutch plate,” 
in lines 2 - 3.  
Claim 14 recites the limitation "directly attaching the drive plate to a shaft of the torque provider;” in line 2.  
There is insufficient antecedent basis for these limitation in these claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5 - 7, 9, 10, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,560,402 Darryle E. Bates (‘Bates hereafter), and in view of U.S. 2014/0165793 Larry Kenneth Legg (‘Legg hereafter).

Regarding Claim[s] 1, ‘Bates discloses all the claim limitations including: A method of manufacturing a wire twisting system (‘Bates, Abst, wire twisting),
	comprising: 
attaching a fastening body (‘Bates, system of #14, #16, #18, #10, #20, #12. #22, #26, #99) to a shaft (‘Bates, Figs 1, 2, 2A, #26); 
configuring the fastening body (‘Bates, Col. 5, ln 31 – 55, pliers rotate) to be rotatable about the axis of the shaft (‘Bates, Col. 5, ln 31 – 55, pliers and sleeve); 
configuring the fastening body (‘Bates, system of #14, #16, #18, #10, #20, #12. #22, #26, #99) to in incorporate at least one aperture (‘Bates, Fig 1  (Below), between #16 & #18) acting as an insertion point for safety wire to be inserted (‘Bates, Abst); 
positioning at least one cam-locking lever (‘Bates, #99) within the fastening body (‘Bates, system of #14, #16, #18, #10, #20, #12. #22, #26, #99); 
configuring first (‘Bates, #104 slot) and second slots (‘Bates, #94 (slidable latch lever) creates a second slot) on either side of the cam-locking lever  (‘Bates, #99 (catch)); and 
attaching a torque provider to the fastening body (104) to provide rotation (‘Bates, Col. 5, ln 31 – 55, pliers rotate). 
		Except ‘Bates is silent regarding: safety wire twisting system.
		However, ‘Legg teaches: Abst pliers and handle, Para 0002 twisting rotating hand tool that includes a rotating device.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Bates with a method of manufacturing a safety wire twisting system as taught by ‘Legg in order to provide a system wire twisting system that can also twists safety wire. Further, ‘Legg uses a  known method to improve similar methods in the same way.

Regarding Claim[s] 2, ‘Bates & ‘Legg discloses all the claim limitations including: torque provider acting as a mechanical means of rotation of the shaft (‘Bates, Abst, wire twisting/ rotating, and force is applied). 
Regarding Claim[s] 4, ‘Bates & ‘Legg discloses all the claim limitations including: fastener body to accept one or more free ends of the safety wire (‘Legg, Para 0003, twisting safety wire, Para 0005, wired ends). 

Regarding Claim[s] 5, ‘Bates & ‘Legg discloses all the claim limitations including: fastener body incorporating one or more apertures which can be locked to accept and secure the one or more free ends of the safety wire (‘Bates, Col. 5, ln 14 – 22). 

Regarding Claim[s] 6, ‘Bates & ‘Legg discloses all the claim limitations including: pivoting head allowing use in horizontal or pistol grip configuration of the fastening body (‘Bates, Fig 1, shown horizontal). 

Regarding Claim[s] 7, ‘Bates & ‘Legg discloses all the claim limitations including:
locating a quick disconnect collet on the shaft for accepting a predetermined shape coupling of the shaft body (‘Legg, Abst, Figs 2 & 7, #300 (latch mechanism/ collet), Para 0028). 

Regarding Claim[s] 9, ‘Bates & ‘Legg discloses all the claim limitations including: locating the one or more apertures in a small diameter end (‘Bates, Fig 1, below) of the fastener body (‘Bates, system of #14, #16, #18, #10, #20, #12. #22, #26, #99); and the one or more aperture(s) accepting the one or more free ends of the safety wire (‘Bates, Abst, Col. 1, ln 6 – 17, Col. 3. ln 11 – 21, pliers twist wire). 

Regarding Claim[s] 10, ‘Bates & ‘Legg discloses all the claim limitations including: incorporating one or more cam-locking levers within the fastening body thereby insuring that the safety wire remains secured within the fastener body during use (‘Bates, Col. 5, ln 14 – 22, #99). 

		Regarding Claim[s] 18, ‘Bates & ‘Legg discloses all the claim limitations including: cam-locking levers (‘Bates, #22 (handle/ lever)) with an aperture (‘Bates, Figs 13 & 14, aperture created by first and second slots #104 & #94) therein for allowing the lever to pivot around a pin (‘Bates, #14 (pivot pin)) affixed to the fastening body (‘Bates, system of #14, #16, #18, #10, #20, #12. #22, #26, #99). 

Regarding Claim[s] 20, ‘Bates & ‘Legg discloses all the claim limitations including: shaft further comprising (‘Legg, Figs 2 & 7, #316 (recess/ groove) located on latch mechanism #300 that is located on shaft) groove suitable for securing the shaft into a quick-disconnect collet (‘Legg, Figs 2 & 7, #300 (latch mechanism/ collet), #50 (plier rotating device/ shaft)). 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,560,402 Darryle E. Bates (‘Bates hereafter), and in view of U.S. 2014/0165793 Larry Kenneth Legg (‘Legg hereafter), and in further view of U.S. 3,420,280 A. A. Allyn (‘Allyn hereafter).

Regarding Claim[s] 11, ‘Bates & ‘Legg discloses all the claim limitations except is silent regarding: shaft being hexagonal. 
However, ‘Allyn Figs 1 – 7, a hex shaped rod/ shaft.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Bates with a  Hex shaped rod/ shaft as taught by ‘Allyn, since it would be a matter of design choice to make the different portions of the shaft using a hexagonal shape or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,560,402 Darryle E. Bates (‘Bates hereafter), and in view of U.S. 2014/0165793 Larry Kenneth Legg (‘Legg hereafter), and in further view of U.S. 2,416,002 J. J. Greer et al. (‘Greer hereafter).

Regarding Claim[s] 13, ‘Bates & ‘Legg discloses all the claim limitations except is silent regarding: attaching the fastening body to the shaft; and attaching the shaft to the clutch plate. 
		However, ‘Greer does teach Col. 2, ln 46 – Col. 3, ln 8, “The sleeve is connected to a handle #44 by means of an overrunning clutch which is composed of a ratchet #43 connected to sleeve #41 while the handle #44 carries a portion #45 to lock it to the sleeve while permitting rotation. A pawl #46 carried by the handle is spring-pressed as at #47 to engage the ratchet so that movement may occur in one direction while the handle is locked to the sleeve during movement in the opposite direction.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Bates with a clutch as taught by ‘Greer in order to provide a one way direction for turning (‘Greer, Col. 2, ln 46 – Col. 3, ln 8).

Regarding Claim[s] 14 - 16, ‘Bates, ‘Legg & ‘Greer discloses all the claim limitations including: directly attaching the drive plate to a shaft of the torque provider; wherein the clutch plate selectively engages and disengages with the drive plate and system is at rest and not in use, the clutch plate being mechanically attached to and moving in mechanical unison with the drive plate, and clutch plate to the shaft such that the shaft drives (rotates) the fastening body such that when the clutch plate is engaged with the drive plate, and the torque provider is activated, the fastening body rotates (‘Greer does teach Col. 2, ln 46 – Col. 3, ln 8). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 12 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "determining a desired threshold of resistance to torque from the safety wire through the fastening body; and configuring and adjusting the compression nut and lock nut to match with the desired threshold of resistance.”
The closest prior art is as cited above (‘Bates & ‘Legg).  ‘Bates does not teach a compression nut and a lock nut configuration to match the desired resistance.  Further, ‘Bates does any adjustment in the twisting force. 
‘Legg does not provide any adjustment in the resistance, nor does ‘Legg provide a compression nut. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.


[AltContent: textbox (Small diameter end)][AltContent: connector][AltContent: arrow][AltContent: textbox (aperture)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    401
    747
    media_image1.png
    Greyscale

U.S. 5,560,402 Figure 1.


Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726